Title: To Alexander Hamilton from James Stille, 4 July 1800
From: Stille, James
To: Hamilton, Alexander



W. Point 4 July 1800
Sir

Observing your return to N. Y. announced by the public prints I have taken the liberty of addressing myself to you and stating some embarrassments under which the events of the day have placed me.
You may possibly recollect my mentioning to you on a former occasion the great vexations which the Comg. offs. of this post experienced from a public house situated just without the Garrison limits. As a check upon the disorders & evils arising therefrom, I was induced immediately on my Arrival here by a Garrison order to prohibit my men from frequenting this house without a written permission from the Commg offs. Orders were likewise issued for patrols to reconnoitre at certain intervals, to see if any Soldiers were there to be found. In performing this duty to day, when, from the great collection of people from the mountains &c: that had there assembled, & from the rioting and fighting which I observed to emanate from the place in question & to extend within the Garrison line, I conceived it more particulary necessary; the patrols were insulted, deprived of their Arms & inhumanly beat. on its being reported to me by one of my men that the people had risen upon the patrols and were murdering them—I hastened towards my Barracks with a view of turning out the Troops & marching them in order to the relief of the patrols, & if possible to secure the perpetrators. Before reaching the Barracks however I discovered the men who had already taken the alarm flying with their Arms & fixed Bayonets in a confused body across the plane towards the house afd. I in vain endeavored to reduce them to order and to prevail upon them to halt & form. Nothing could restrain their fury which was increased if possible, on arriving at the Scene of Action & there finding their companions the patrols covered with blood from the blows they had recd. from the populace. They attacked the house to which the perpetrators with others had betaken themselves—& in attempting to force their passage up a Stair Way, at the top of which these fellows were arranged armed with the Guns they had taken from the patrols—with clubs stones &c: several of them were severely wounded & two of them I fear dangerously. After much exertion on my part & the exercise of some severity I prevailed upon my men to form (tho’ not till great havic had been committed in & upon the house) and demanded the surrender of those from within which after some hesitation was complied with. They were then marched in order to my Guard house where an investigation took place & such of them as nothing could be made appear against dismissed—the rest amounting to  in number were confined. The above statemt. can be substantiated by respectable testimony. Now Sir what I have to solicit of you is that you will be so good as to favor me with advice as to the mode in which I should proceed on this occasion. I shall keep the Villains in close custody till I receive your reply.
With sentiments of the greatest resp.   I have the Honor to be   Sir   Your Obt. Servt

J. Stille Capt.2 Regt. Ar & E.Comg.
Major Genl. Hamilton
